                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  STEVEN WAYNE BONILLA,                              Case No. 18-cv-05805-VC (PR)
                 Plaintiff,
                                                     ORDER OF DISMISSAL WITH
           v.                                        PREJUDICE
  TERI L. JACKSON,
                 Defendant.



       Steven Wayne Bonilla, a state prisoner, has filed a pro se civil rights case against San

Francisco Superior Court Judges Teri Jackson and Garrett Wong. Bonilla has been disqualified

from proceeding in forma pauperis under 28 U.S.C. § 1915(g) unless he is “under imminent

danger of serious physical injury” at the time he filed his complaint. 28 U.S.C. 1915(g); In re

Steven Bonilla, No. C 11-3180 CW (PR); Bonilla v. Dawson, No. C 13-0951 CW (PR).

       The allegations in this complaint do not show that Bonilla was in imminent danger at the
time of filing. Therefore, he may not proceed in forma pauperis even if an in forma pauperis

application were granted. Furthermore, the relief Plaintiff seeks pertains to his ongoing attempts

to invalidate his state criminal conviction. Therefore, such claims, if raised, must be brought by

Bonilla’s counsel in his pending federal habeas corpus action, Bonilla v. Ayers, No. C 08-0471

YGR (PR).

       This is not a case in which the undersigned judge’s impartiality might be reasonably

questioned. See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

reason to recuse himself or herself, judge has a duty to sit in judgment in all cases assigned to
that judge).
       Accordingly, this action is dismissed with prejudice because amendment would be futile.

The Clerk shall close the case. The Clerk shall return, without filing, any further documents

Bonilla submits after this case is closed.



       IT IS SO ORDERED.

Dated: October 29, 2018
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
